 


109 HRES 606 IH: Congratulating the University of Maryland Terrapins men’s soccer team, the 2005 National Collegiate Athletic Association Champions.
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 606 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Hoyer (for himself, Mr. Cardin, Mr. Gilchrest, Mr. Bartlett of Maryland, Mr. Wynn, Mr. Cummings, Mr. Ruppersberger, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Congratulating the University of Maryland Terrapins men’s soccer team, the 2005 National Collegiate Athletic Association Champions. 
  
Whereas the Maryland Terrapins claimed the 2005 NCAA Championship, 1–0, over the University of New Mexico Lobos at SAS Complex in Cary, North Carolina, on December 11, 2005;  
Whereas the Maryland Terrapins are the 2005 Atlantic Coast Conference Regular Season Champions; 
Whereas the Maryland Terrapins, in their 2005 season, had an overall record of 19–4–2, and set a school record of 66 goals; 
Whereas the Maryland Terrapins have amassed 76 wins over the past four seasons, the most in the NCAA during the four-year span; 
Whereas the Maryland Terrapins won their first national soccer title in 1968, when it shared the title with Michigan State; 
Whereas the Maryland Terrapins are the first team since 1992 to win the tournament as the number one seed; 
Whereas Jason Garey was named the tournament’s offensive Most Valuable Player and Chris Seitz was named the defensive Most Valuable Player; and 
Whereas the 2005 NCAA Championship Soccer team members are Spencer Allen, Matt Beckman, Kenney Bertz, Marc Burch, Robbie C’deBaca, Kwame Darko, A.J. Delagarza, Michael Dello-Russo, Maurice Edu, Jason Garey, David Glaudemans, A.J. Godbolt, Aki Kadotani, Stephen King, Chris Lancos, Michael Marchiano, Kevin Reiman, Doug Rodkey, Robbie Rogers, Craig Salvati, Chris Seitz, Kevin Tangney, Michael Vallie, Pat Wilson, and Graham Zusi: Now, therefore, be it 
 
That the House of Representatives congratulates the University of Maryland Terrapins men’s soccer team and Coaches Sasho Cirovsky, Russell Payne, and Rob Vartughian on an outstanding championship season, a season that sets the Terrapins among the elite in collegiate soccer. 
 
